


Exhibit 10.2

 

Execution

 

THIRD AMENDED AND RESTATED GUARANTEE

 

THIS THIRD AMENDED AND RESTATED GUARANTEE (“Guarantee”), dated August 10, 2011,
is made by New York & Company, Inc., a Delaware corporation (“NY&Co”), Lerner
New York Holding, Inc., a Delaware corporation (“Parent”), Nevada Receivable
Factoring, Inc., a Nevada corporation (“Nevada Factoring”), New York & Company
Stores, Inc., formerly known as Associated Lerner Shops of America, Inc., a New
York corporation (“NY &Co Stores”), and Lerner New York GC, LLC, an Ohio limited
liability company (“Lerner GC” and together with NY&Co, Parent, Nevada Factoring
and NY &Co Stores, collectively, “Guarantors” and each a “Guarantor”) each
having an address at 450 West 33rd Street, New York, New York 10001, in favor of
Wells Fargo Bank, National Association, a national banking association, in its
capacity as agent for the Lenders and the Bank Product Providers (in such
capacity, “Agent”), having an office at One Boston Place, 18th Floor, Boston,
Massachusetts 02108.

 

W I T N E S S E T H :

 

WHEREAS, Guarantors previously guaranteed the obligations of Lerner New
York, Inc. (“Lerner”), Lernco, Inc. (“Lernco”) and Lerner New York Outlet, Inc.
(“Lerner Outlet” and together with Lerner and Lernco, each individually a
“Borrower” and collectively, “Borrowers”),  pursuant to the Second Amended and
Restated Guarantee, dated as of August 22, 2007, by and among Guarantors and
Agent (as in effect on the date hereof, the “Existing Guaranty”).

 

WHEREAS,  Borrowers, Guarantors, Agent and the persons from time to time party
to the Loan Agreement (as hereinafter defined) as lenders (collectively,
“Lenders”), have amended and restated or are about to amend and restate the
existing financing arrangements of Agent and Lenders with Borrowers and
Guarantors pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Third Amended and Restated Loan and Security Agreement, dated
as of the date hereof, by and among Agent, Lenders, Borrowers and Guarantors (as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”) and other
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto, including,
but not limited to, this Guarantee (all of the foregoing, together with the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”).

 

WHEREAS, in order to induce Agent and Lenders to enter into the Loan Agreement
and to continue to make loans and other credit accommodations under the Loan
Agreement, Guarantors desire to amend and restate the Existing Guaranty in its
entirety as set forth herein.

 

WHEREAS, due to the close business and financial relationships between Borrowers
and each Guarantor, in consideration of the benefits which will accrue to each
Guarantor and as an inducement for and in consideration of Lenders (or Agent on
behalf of Lenders) making loans and advances and providing other financial
accommodations to Borrowers pursuant to the Loan Agreement and the other
Financing Agreements each Guarantor has agreed to guarantee the

 

--------------------------------------------------------------------------------


 

payment and performance of the Guaranteed Obligations (as hereinafter defined)
on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby jointly and severally agrees in favor of Agent and Lenders
as follows:

 

1.             Guarantee.

 

(a)           Each Guarantor absolutely and unconditionally, jointly and
severally, guarantees and agrees to be liable for the full and indefeasible
payment and performance when due of the following (all of which are collectively
referred to herein as the “Guaranteed Obligations”):  (i) all obligations,
liabilities and indebtedness of any kind, nature and description of Borrowers to
Agent or any Lender or any of their Affiliates (including all Obligations
arising under or in connection with any Bank Products), including principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under the Loan
Agreement or any of the other Financing Agreements, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the Loan Agreement or after the commencement of any case with
respect to any Borrower under the United States Bankruptcy Code or any similar
statute (including, without limitation, the payment of interest and other
amounts, which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in any such case and including loans, interest, fees, charges and expenses
related thereto and all other obligations of such Borrower or its successors to
Agent and any Lender arising after the commencement of such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, secured or unsecured, and
however acquired by Agent or any Lender and (ii) all expenses (including,
without limitation, attorneys’ fees and legal expenses) incurred by Agent or any
Lender in connection with the preparation, execution, delivery, recording,
administration, collection, liquidation, enforcement and defense of any
Borrower’s obligations, liabilities and indebtedness as aforesaid to Agent or
any Lender, the rights of Agent or any Lender in any collateral or under this
Guarantee and all other Financing Agreements or in any way involving claims by
or against Agent or any Lender directly or indirectly arising out of or related
to the relationships between any Borrower, any Guarantor or any other Obligor
(as hereinafter defined) and Agent or any Lender, whether such expenses are
incurred before, during or after the initial or any renewal term of the Loan
Agreement and the other Financing Agreements or after the commencement of any
case with respect to any Borrower or any Guarantor under the United States
Bankruptcy Code or any similar statute.

 

(b)           This Guarantee is a guaranty of payment and not of collection. 
Each Guarantor agrees that Agent or Lenders need not attempt to collect any
Guaranteed Obligations from any Borrower, any Guarantor or any other Obligor (as
hereinafter defined) or to realize upon any Collateral (as defined in the Loan
Agreement), but may require any Guarantor to make immediate payment of all of
the Guaranteed Obligations to Agent, for the benefit of Lenders and the Bank
Product Providers, when due, whether by maturity, acceleration or otherwise, or
at any time thereafter may apply any amounts received in respect of the
Guaranteed Obligations to any of the Guaranteed Obligations, in whole or in part
(including reasonable attorneys’ fees and legal expenses incurred by Agent or
any Lender with respect thereto or otherwise chargeable to Borrowers or
Guarantors) and in such order as Agent may elect.

 

2

--------------------------------------------------------------------------------


 

(c)           Payment by Guarantors shall be made to Agent at the office of
Agent from time to time on demand as Guaranteed Obligations become due. 
Guarantors shall make all payments to Agent on the Guaranteed Obligations free
and clear of, and without deduction or withholding for or on account of, any
setoff, counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding restrictions or conditions of any kind.  One or more successive or
concurrent actions may be brought hereon against any Guarantor either in the
same action in which any Borrower or any other Guarantor or any other Obligor is
sued or in separate actions.  In the event any claim or action, or action on any
judgment, based on this Guarantee is brought against any Guarantor, each
Guarantor agrees not to deduct, set-off, or seek any counterclaim for or recoup
any amounts which are or may be owed by Agent or any Lender to such Guarantor.

 

(d)           Notwithstanding anything to the contrary contained herein, the
amount of the Guaranteed Obligations payable by any Guarantor under this
Guarantee shall be the aggregate amount of the Obligations unless a court of
competent jurisdiction adjudicates each Guarantor’s obligations to be invalid,
avoidable or unenforceable for any reason (including, without limitation,
because of any applicable state,  federal or other law relating to fraudulent
conveyances or transfers), in which case the amount of the Guaranteed
Obligations payable by Guarantors hereunder shall be limited to the maximum
amount that could be guaranteed by Guarantors without rendering such Guarantors’
Obligations under this Guarantee invalid, avoidable or unenforceable under such
applicable law.

 

2.             Waivers and Consents.

 

(a)           Notice of acceptance of this Guarantee, the making of loans and
advances and providing other financial accommodations to Borrowers and
presentment, demand, protest, notice of protest, notice of nonpayment or default
and all other notices to which any Borrower or any Guarantor is entitled are
hereby waived by each Guarantor.  Each Guarantor also waives notice of and
hereby consents to, (i) any amendment, modification, waiver, supplement,
extension, renewal, or restatement of the Loan Agreement and any of the other
Financing Agreements, including, without limitation, extensions of time of
payment of or increase or decrease in the amount of any of the Guaranteed
Obligations, the interest rate, fees, other charges, or any Collateral, and the
guarantee made herein shall apply to the Loan Agreement and the other Financing
Agreements and the Guaranteed Obligations as so amended, modified, supplemented,
renewed, restated or extended, increased or decreased, (ii) the taking,
exchange, surrender and releasing of Collateral or guarantees now or at any time
held by or available to Agent for itself and the benefit of Lenders for the
obligations of any Borrower, Guarantor or any other party at any time liable on
or in respect of the Guaranteed Obligations or who is the owner of any property
which is security for the Guaranteed Obligations (individually, an “Obligor” and
collectively, the “Obligors”), including, without limitation, the surrender or
release by Agent of any one Guarantor hereunder, (iii) the exercise of, or
refraining from the exercise of any rights against any Borrower, any Guarantor
or any other Obligor or any Collateral, (iv) the settlement, compromise or
release of, or the waiver of any default with respect to, any of the Guaranteed
Obligations and (v) any financing by Agent and/or any Lender of any Borrower
under Section 364 of the United States Bankruptcy Code or consent to the use of
cash collateral by Agent and/or Lenders under Section 363 of the United States
Bankruptcy Code.  Each Guarantor agrees that the amount of the Guaranteed
Obligations shall not be diminished and the liability of Guarantors hereunder
shall not be otherwise impaired or affected by any of the foregoing.

 

3

--------------------------------------------------------------------------------


 

(b)           No invalidity, irregularity or unenforceability of all or any part
of the Guaranteed Obligations shall affect, impair or be a defense to this
Guarantee, nor shall any other circumstance which might otherwise constitute a
defense available to or legal or equitable discharge of any Borrower in respect
of any of the Guaranteed Obligations, or any one Guarantor in respect of this
Guarantee, affect, impair or be a defense to this Guarantee.  Without limitation
of the foregoing, the liability of Guarantors hereunder shall not be discharged
or impaired in any respect by reason of any failure by Agent or any Lender to
perfect or continue perfection of any lien or security interest in any
collateral or any delay by Agent or any Lender in perfecting any such lien or
security interest.  As to interest, fees and expenses, whether arising before or
after the commencement of any case with respect to any Borrower under the United
States Bankruptcy Code or any similar statute, each Guarantor shall be liable
therefor, even if such Borrower’s liability for such amounts does not, or ceases
to, exist by operation of law.  Each Guarantor acknowledges that Agent and
Lenders have not made any representations to any Guarantor with respect to any
Borrower, any other Obligor or otherwise in connection with the execution and
delivery by Guarantors of this Guarantee and such Guarantors are not in any
respect relying upon Agent or any Lender or any statements by Agent or any
Lender in connection with this Guarantee.

 

(c)           Unless and until the indefeasible payment and satisfaction in full
of all of the Guaranteed Obligations in immediately available funds and the
termination of the financing arrangements of Agent and Lenders with Borrowers,
to the fullest extent permitted by law, each Guarantor hereby irrevocably and
unconditionally waives and relinquishes (i) all statutory, contractual, common
law, equitable and all other claims against any Borrower, any Collateral for the
Guaranteed Obligations or other assets of any Borrower or any other Obligor, for
subrogation, reimbursement, exoneration, contribution, indemnification, setoff
or other recourse in respect to sums paid or payable to Agent or any Lender by
each Guarantor hereunder and (ii) any and all other benefits which any Guarantor
might otherwise directly or indirectly receive or be entitled to receive by
reason of any amounts paid by or collected or due from Guarantors, Borrowers or
any other Obligor upon the Guaranteed Obligations or realized from their
property.  The foregoing waiver of rights is made in favor of Agent, the
Lenders, and their respective successors and assigns only and shall not be
deemed a waiver of such rights for the benefit of any other creditor of Borrower
or any other Obligor.

 

3.             Subordination.  Payment of all amounts now or hereafter owed to
any Guarantor by any Borrower or any other Obligor is hereby subordinated in
right of payment to the indefeasible payment in full of the Guaranteed
Obligations and all such amounts and any security and guarantees therefor are
hereby assigned to Agent as security for the Guaranteed Obligations.

 

4.             Acceleration.  Notwithstanding anything to the contrary contained
herein or any of the terms of any of the other Financing Agreements, the
liability of Guarantors for the entire Guaranteed Obligations shall mature and
become immediately due and payable, even if the liability of any Borrower or any
other Obligor therefor does not, upon the occurrence of any act, condition or
event which constitutes an Event of Default as such term is defined in the Loan
Agreement.

 

5.             Account Stated. The books and records of Agent showing the
account between Agent and Borrower shall be admissible in evidence in any action
or proceeding against or involving Guarantors as prima facie proof of the items
therein set forth, and the monthly statements of Agent rendered to Borrower, to
the extent to which no written objection is made

 

4

--------------------------------------------------------------------------------


 

within thirty (30) days from the date of sending thereof to Borrower, shall be
deemed conclusively correct and constitute an account stated between Agent and
Borrower and be binding on Guarantors.

 

6.             Termination.  This Guarantee is continuing, unlimited, absolute
and unconditional.  All Guaranteed Obligations shall be conclusively presumed to
have been created in reliance on this Guarantee.  Each Guarantor shall continue
to be liable hereunder until one of Agent’s officers actually receives a written
termination notice from a Guarantor sent to Agent at its address set forth above
by certified mail, return receipt requested and thereafter as set forth below. 
Such notice received by Agent from any one Guarantor shall not constitute a
revocation or termination of this Guarantee as to any other Guarantor. 
Revocation or termination hereof by any Guarantor shall not affect, in any
manner, the rights of Agent or any obligations or duties of any Guarantor
(including any Guarantor which may have sent such notice) under this Guarantee
with respect to (a) Guaranteed Obligations which have been created, contracted,
assumed or incurred prior to the receipt by Agent of such written notice of
revocation or termination as provided herein, including, without limitation,
(i) all amendments, extensions, renewals and modifications of such Guaranteed
Obligations (whether or not evidenced by new or additional agreements, documents
or instruments executed on or after such notice of revocation or termination),
(ii) all interest, fees and similar charges accruing or due on and after
revocation or termination, and (iii) all attorneys’ fees and legal expenses,
costs and other expenses paid or incurred on or after such notice of revocation
or termination in attempting to collect or enforce any of the Guaranteed
Obligations against Borrowers, Guarantors or any other Obligor (whether or not
suit be brought), or (b) Guaranteed Obligations which have been created,
contracted, assumed or incurred after the receipt by Agent of such written
notice of revocation or termination as provided herein pursuant to any contract
entered into by Agent or any Lender prior to receipt of such notice.  The sole
effect of such revocation or termination by any Guarantor shall be to exclude
from this Guarantee the liability of such Guarantor for those Guaranteed
Obligations arising after the date of receipt by Agent of such written notice
which are unrelated to Guaranteed Obligations arising or transactions entered
into prior to such date.  Without limiting the foregoing, this Guarantee may not
be terminated and shall continue so long as the Loan Agreement shall be in
effect (whether during its original term or any renewal, substitution or
extension thereof).

 

7.             Reinstatement.  If after receipt of any payment of, or proceeds
of Collateral applied to the payment of, any of the Guaranteed Obligations,
Agent or any Lender or Bank Product Provider is required to surrender or return
such payment or proceeds to any Person for any reason, then the Guaranteed
Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Guarantee shall continue in full force and
effect as if such payment or proceeds had not been received by Agent or such
Lender or Bank Product Provider.  Each Guarantor shall be liable to pay to Agent
and each Lender, and does indemnify and hold Agent and such Lender or Bank
Product Provider harmless for the amount of any payments or proceeds surrendered
or returned.  This Section 7 shall remain effective notwithstanding any contrary
action which may be taken by Agent or any Lender or Bank Product Provider in
reliance upon such payment or proceeds.  This Section 7 shall survive the
termination or revocation of this Guarantee.

 

8.             Amendments and Waivers.  Neither this Guarantee nor any provision
hereof shall be amended, modified, waived or discharged orally or by course of
conduct, but only by a

 

5

--------------------------------------------------------------------------------


 

written agreement signed by an authorized officer of Agent and by the
Guarantors.  Agent shall not by any act, delay, omission or otherwise be deemed
to have expressly or impliedly waived any of its rights, powers and/or remedies
unless such waiver shall be in writing and signed by an authorized officer of
Agent.  Any such waiver shall be enforceable only to the extent specifically set
forth therein.  A waiver by Agent of any right, power and/or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy which Agent would otherwise have on any future occasion, whether
similar in kind or otherwise.

 

9.             Corporate Existence, Power and Authority.  Each Guarantor is a
corporation or limited liability company duly organized and in good standing
under the laws of its state or other jurisdiction of incorporation or
organization and is duly qualified as a foreign corporation and in good standing
in all states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not have
a material adverse effect on the financial condition, results of operation or
businesses of any Guarantor or the rights of Agent hereunder or under any of the
other Financing Agreements.  The execution, delivery and performance of this
Guarantee is within the corporate or limited liability company powers of each
Guarantor, as applicable, have been duly authorized and are not in contravention
of law or the terms of the certificates of incorporation, by laws, or other
organizational documentation of any Guarantor, or any indenture, agreement or
undertaking to which any Guarantor is a party or by which any Guarantor or its
property are bound.  This Guarantee constitutes the legal, valid and binding
obligation of each Guarantor enforceable in accordance with its terms.  Any one
Guarantor signing this Guarantee shall be bound hereby whether or not any other
Guarantor or any other person signs this Guarantee at any time.

 

10.           Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.

 

(a)           The validity, interpretation and enforcement of this Guarantee and
any dispute arising out of the relationship between any Guarantor and Agent or
any Lender, whether in contract, tort, equity or otherwise, shall be governed by
the internal laws of the State of New York, but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

 

(b)           Each Guarantor hereby irrevocably consents and submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York for New
York County and the United States District Court for the Southern District of
New York, whichever Agent may elect, and waives any objection based on venue or
forum non conveniens with respect to any action instituted therein arising under
this Guarantee or any of the other Financing Agreements or in any way connected
with or related or incidental to the dealings of any Guarantor and Agent or any
Lender in respect of this Guarantee or any of the other Financing Agreements or
the transactions related hereto or thereto, in each case whether now existing or
hereafter arising and whether in contract, tort, equity or otherwise, and agrees
that any dispute arising out of the relationship between any Guarantor or any
Borrower and Agent or any Lender or the conduct of any such persons in
connection with this Guarantee, the other Financing Agreements or otherwise
shall be heard only in the courts described above (except that Agent and Lenders
shall have the right to bring any action or proceeding against any Guarantor or
its property in the courts of any other jurisdiction which Agent deems necessary
or appropriate in order to realize on any collateral at any time granted by any
Borrower or any Guarantor to Agent or any Lender or to otherwise enforce its
rights against any Guarantor or its property).

 

6

--------------------------------------------------------------------------------


 

(c)           Each Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth in
Section 11 hereof and service so made shall be deemed to be completed five
(5) days after the same shall have been so deposited in the U.S. mails, or, at
Agent’s option, by service upon any Guarantor in any other manner provided under
the rules of any such courts.  Within thirty (30) days after such service, any
Guarantor so served shall appear in answer of such process, failing which such
Guarantor shall be deemed in default and judgment may be entered by Agent
against such Guarantor for the amount of the claim and other relief requested.

 

(d)           EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY
OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF ANY OF GUARANTORS AND AGENT OR ANY LENDER IN
RESPECT OF THIS GUARANTEE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH
GUARANTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY
GUARANTOR, ANY LENDER OR AGENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTORS,
LENDERS AND AGENT TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)           Agent and Lenders shall not have any liability to Guarantors
(whether in tort, contract, equity or otherwise) for losses suffered by
Guarantors in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Guarantee, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent or such Lender
that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct.  In any such litigation, Agent and Lenders
shall be entitled to the benefit of the rebuttable presumption that it acted in
good faith and with the exercise of ordinary care in the performance by it of
the terms of the Loan Agreement and the other Financing Agreements.

 

11.           Notices.  All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made: if delivered in person,
immediately upon delivery; if by telex, telegram or facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
business day, one (1) business day after sending; and if by certified mail,
return receipt requested, five (5) days after mailing.  All notices, requests
and demands upon the parties are to be given to the following addresses (or to
such other address as any party may designate by notice in accordance with this
Section):

 

If to a Guarantor:

 

Lerner New York Holding, Inc.

 

 

450 West 33rd Street

 

 

New York, New York 10001

 

 

Attention: Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

 

 

Telephone No.: (212) 884-2110

 

 

Telecopy No.: (212) 884-2103

 

 

 

 

 

and

 

 

Attention: General Counsel

 

 

Telephone No.: (212) 884-2122

 

 

Telecopy No.: (212) 884-2965

 

 

 

If to Agent and Lender:

 

Wells Fargo Bank, National Association, as Agent

 

 

One Boston Place, 19th Floor

 

 

Boston, Massachusetts 02108

 

 

Attention: Danielle Baldinelli

 

 

Telephone No.: 617-854-7238

 

 

Telecopy No.: (877) 353-3045

 

12.           Partial Invalidity.  If any provision of this Guarantee is held to
be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Guarantee as a whole, but this Guarantee shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 

13.             Entire Agreement.  This Guarantee represents the entire
agreement and understanding of this parties concerning the subject matter
hereof, and supersedes all other prior agreements, understandings, negotiations
and discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

 

14.           Successors and Assigns.  This Guarantee, shall be binding upon
each Guarantor and their respective successors and assigns and shall inure to
the benefit of Agent and each Lender and their respective successors, endorsees,
transferees and assigns.  The liquidation, dissolution or termination of any
Guarantor shall not terminate this Guarantee as to such entity or as to any of
the other Guarantors.

 

15.           Construction.

 

(a)           All references to the term “Guarantors” wherever used herein shall
mean each and all Guarantors and their respective successors and assigns,
individually and collectively, jointly and severally (including, without
limitation, any receiver, trustee or custodian for any Guarantor or any of their
respective assets or any Guarantor in its capacity as debtor or
debtor-in-possession under the United States Bankruptcy Code).  All references
to the term “Lender” wherever used herein shall mean each Lender and its
successors and assigns and all references to the term “Borrower” wherever used
herein shall mean each Borrower and its successors and assigns (including,
without limitation, any receiver, trustee or custodian for such Borrower or any
of its assets or such Borrower in its capacity as debtor or debtor-in-possession
under the United States Bankruptcy Code).  All references to the term “Person”
or “person” wherever used herein shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability

 

8

--------------------------------------------------------------------------------


 

partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality of political subdivision thereof.  All references to
the plural shall also mean the singular and to the singular shall also mean the
plural.

 

(b)           Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

 

16.           Acknowledgment and Restatement.

 

(a)           Each Guarantor hereby acknowledges, confirms and agrees that
Guarantors are indebted to Agent and Lenders in respect of any obligations,
liabilities or indebtedness for loans, advances and letter of credit
accommodations to Borrowers under the Existing  Loan Agreement, the Existing 
Guaranty or the other Existing  Financing Agreements, together with all interest
accrued and accruing thereon, and all fees, costs, expenses and other charges
relating thereto, all of which are unconditionally owing by Guarantors to Agent
without offset, defense, or counterclaim of any kind, nature or description
whatsoever. Each Guarantor hereby ratifies, assents, adopts and agrees to pay
all of the Obligations arising before, on or after the date hereof.

 

(b)           Each Guarantor hereby acknowledges, confirms and agrees that Agent
has and shall continue to have, for itself and the benefit of Lenders, valid,
enforceable and perfected first priority security interests in and liens upon
all of the Collateral heretofore granted to Agent  pursuant to the Existing 
Guaranty to secure all of the Obligations as amended and restated pursuant to
the Loan Agreement subject only to liens permitted under the Loan Agreement and
the other Financing Agreements.

 

(c)           Each Guarantor hereby acknowledges, confirms and agrees that:
(i) the Existing  Guaranty has been duly executed and delivered by Guarantors
and is in full force and effect as of the date hereof; (ii) the agreements and
obligations of Guarantors contained in the Existing  Guaranty constitute legal,
valid and binding obligations of Guarantors enforceable against it in accordance
with the terms thereof, and Guarantors have no valid defense, offset or
counterclaim to the enforcement of such obligations; and (iii) Agent and Lenders
are entitled to all of the rights, remedies and benefits provided for in the
Existing Guaranty.

 

(d)           Except as otherwise stated in Section 16(b) hereof and in this
Section 16(d), as of the date hereof, the terms, conditions, agreements,
covenants, representations and warranties set forth in the Existing  Guaranty
are hereby amended and restated in their entirety, and as so amended and
restated, are replaced and superseded by the terms, conditions agreements,
covenants, representations and warranties set forth in this Agreement, except
that nothing herein shall impair or adversely affect the continuation of the
liability of Guarantors for the Obligations or the security interests and liens
heretofore granted, pledged or assigned to Agent for itself and the benefit of
Lenders.  The amendment and restatement contained herein shall not, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the indebtedness and other
obligations and liabilities of Guarantors evidenced by or arising under the
Existing Guaranty and any of the other Existing  Financing Agreements to which
Guarantors are a party, and the liens and security interests securing such
indebtedness and other obligations and liabilities shall not in any manner be
impaired, limited, terminated, waived or released.

 

9

--------------------------------------------------------------------------------


 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guarantee as
of the day and year first above written.

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

By:

/s/ Sheamus Toal

 

Name:

Sheamus Toal

 

Title:

EVP, CFO, Treasurer and Secretary

 

 

 

 

 

NEVADA RECEIVABLE FACTORING, INC.

 

 

 

 

By:

/s/ Sheamus Toal

 

Name:

Sheamus Toal

 

Title:

President and CFO

 

 

 

 

 

LERNER NEW YORK HOLDING, INC.

 

 

 

 

By:

/s/ Sheamus Toal

 

Name:

Sheamus Toal

 

Title:

EVP, CFO, Treasurer and Secretary

 

 

 

 

 

LERNER NEW YORK GC, LLC

 

 

 

 

By:

/s/ Sheamus Toal

 

Name:

Sheamus Toal

 

Title:

President

 

 

 

 

 

NEW YORK & COMPANY STORES, INC.

 

 

 

 

By:

/s/ Sheamus Toal

 

Name:

Sheamus Toal

 

Title:

Treasurer

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[Third Amended and Restated Guarantee]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

ACKNOWLEDGED AND AGREED:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

 

By:

/s/ Danielle Baldinelli

 

Name:

Danielle Baldinelli

 

Title:

Vice President

 

 

[Third Amended and Restated Guarantee]

 

--------------------------------------------------------------------------------
